Appeals (1) from so much of an order of the Supreme Court at. Special Term, entered December 16, 1949, in Bronx County, as granted to respondents the right of visitation and other relief, and (2) from so much of an order of said court, entered March 1, 1950, in said county as modified the above-mentioned order and as denied a motion by appellants to dismiss the writ of habeas corpus herein.

Per Curiam.

The infant involved in this proceeding was born posthumously and is now a full orphan. The maternal grandmother is the general guardian named in the last will of the child’s deceased mother. On this record, and in view of the infant’s age, we think that it is not for his best interests to carry out the directions of the Special Term as to visitation. We arrive at this decision on the basis of the record before us and in the exercise of discretion. While we would prefer to see a more cordial relationship between the paternal and maternal grandparents and a more sensible effort to work out a solution to their problem, it seems plain that the parties are unable to agree and that attempts to comply with the order for visitation have only resulted in scenes or occurrences potentially harmful to the infant. There is no charge of improper guardianship, nor any showing that the welfare of the child is being endangered under the present arrangements for custody. The orders, so far as appealed from, should be reversed and the writ dismissed, without costs.
Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ., concur.
Orders, so far as appealed from, unanimously reversed and the writ dismissed, without costs. Settle order on notice.